Citation Nr: 1337377	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  05-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss prior to June 18, 2009, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO, in pertinent part, awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation effective August 2002.  In a June 2009 rating decision, the evaluation was increased to 10 percent disabling from June 18, 2009. 

The RO has assigned staged ratings in regard to the evaluation of service-connected bilateral hearing loss, that is, different evaluations for different periods, based on the facts found.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26   (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505   (2007).

The matter was previously before the Board in December 2007 and July 2010.  On both occasions, the claim for increased rating for the service-connected bilateral hearing loss was remanded for further development and adjudication.

In November 2012, the Veteran raised a claim of entitlement to a rating in excess of 30 percent for the service-connected Meniere's disease with tinnitus, but this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim.

In December 2007, the Board directed that audiological evaluation reports of record, to include a July 2004 audiological evaluation, be interpreted as the Board was unable to interpret graphical representations of audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474   (1995).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268   (1998).  As the orders of the Board were not complied with, the matter must be remanded so the audiological evaluations can be interpreted.  

The October 2011 report of VA examination indicates that an audiogram and report of February 19, 2011, and an "ABR report" of October 18, 2011, were reviewed.  However, these records have not been associated with the claims folder.  The Board additionally notes that the last VA outpatient treatment records associated with the claims folder are dated in December 2011.  Any missing and/or ongoing VA treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

A September 2012 letter from VA Vocational Rehabilitation and Employment in Chicago, Illinois, reveals that the Veteran was found not eligible for their program and services.  The Veteran's Vocational Rehabilitation folder has not been associated with the claims folder.  Such folder, if any, must be obtained upon Remand.  Id. 

In his April 2005 substantive appeal, the Veteran requested a hearing before the Board to be held at his local RO.  A hearing was scheduled for February 2007.  The Veteran withdrew his request for hearing in January 2007 as he was incarcerated.  The Veteran was released from incarceration in June 2010.  In a November 2012 statement in lieu of VA Form 646, the Veteran's representative noted the Veteran requested a hearing before the Board, but it was not afforded to him.  Upon Remand, the RO should clarify whether the Veteran desires a hearing before the Board.  38 C.F.R. § 20.704 (2012).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an audiologist to interpret the private audiological evaluations dated between 1981 and 2004, most notably the July 2004 audiological evaluation, and provide the decibels at 1000, 2000, 3000, and 4000 Hertz and Maryland CNC scores if such are reported. 

2.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed condition, to include (a) those dated from December 2011 to the present, (b) an audiogram and report of February 19, 2011, and (c) an "ABR report" of October 18, 2011.  All records and/or responses received should be associated with the claims file.

3.  Take all indicated action in order to obtain the Veteran's Vocational Rehabilitation folder, if any.  All records and/or responses received should be associated with the claims file.

4.  Clarify whether the Veteran desires a hearing before the Board in connection with the current appeal.  If so, take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge at the next available opportunity.  
5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record and should consider whether a total rating for compensation based on individual unemployability (TDIU) is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



